 INDEPENDENTGRAVEL CO.Independent Gravel Company and Stanley L. Mathis.Case 17-CA-6992December 7, 1976DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSJENKINS AND PENELLOOn July 12, 1976, Administrative Law Judge IrwinH. Socoloff issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations, Board has , delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and brief,and has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, IndependentGravel Company, Webb City, Missouri, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order except thatthe attached notice is substituted for that of theAdministrative Law Judge.iRespondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to overrulean AdministrativeLaw Judge's resolutionswith respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect.Standard Dry Wall Products,Inc, 91 NLRB 544(1950), enfd. 188 F.2d 362 (C.A. 3, 1951)We have carefully examined therecord and find no basis for reversing his findings.2 In par. 1(b) of his recommended Order, the Administrative Law Judgeuses the narrow cease-and-desist language, "in any like or related manner,"rather than the broad injunctive language, "in any other manner," which theBoard traditionally provides in cases involving serous 8(a)(3) discriminationconduct. SeeN.LR B. v. Entwistle Mfg Co,180 F.2d 532, 536 (C.A. 4, 1941);Electrical Fittings Corporation, a'subsidiary off-T-E Imperial Corporation,216NLRB 1076 (1975). Accordingly, -we shall modify the recommended Order torequire the Respondent to cease and desist from in any other mannerinfringing upon employee rights. This change is also made in the-revisednotice.APPENDIX39NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge or otherwise discrimi-nate against our employees because of their unionactivities or sympathies.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights guaranteed by Section 7 ofthe Act.WE WILL offer reinstatement to Stanley L.Mathis, Jackie Inman, and John Bildeau to theirformer positions or, if such positions no longerexist, to substantially equivalent positions, with-out prejudice to their seniority or other rights andprivileges, and make them whole for any- lossesthey may have suffered as a result of our discrimi-nation against them.All of our employees are free to become or remainmembers of Teamsters Local Union No. 823, or anyother labor organization of their choosing.INDEPENDENT GRAVELCOMPANYDECISIONSTATEMENT OF THE CASEIRwIN H. SocoLoFF, Administrative Law Judge: Upon acharge filed on February 25, 1976, by Stanley L. Mathis, anindividual, against Independent Gravel Company, hereincalled Respondent, the General Counsel of the NationalLabor Relations Board, by the Regional Director forRegion 17, issued a complaint dated April 12,1976, allegingviolations by Respondent of Sections 8(a)(1) and (3) and2(6) and (7) of the National Labor Relations Act, asamended, herein called the Act. Respondent's answer to thecomplaint denies the allegations of statutory violations.Pursuant to notice, hearing was held before me in Joplin,Missouri, on May 18, 1976, at which the General Counseland Respondent were represented by counsel.Upon the entire record in thiscase,and my observationof the witnesses, I make the following:FINDINGS OF FACT1.JURISDICTIONRespondent is a corporation engaged in the manufactureof gravel and related products at its Webb City, Missouri,plant. In the course and conduct of its business at saidplant, Respondent annually purchases goods and materialsvalued in excess of $50,000 directly from sources locatedoutside the State of Missouri, and annually sells goods andmaterials valued in excess of $50,000 directly to customers227 NLRB No. 7 40DECISIONSOF NATIONALLABOR RELATIONS BOARDlocated outside the State of Missouri.Ifind that Respon-dent is now,and at all timesmaterialherein has been, anemployer engaged in commerce within the meaning ofSection 2(6) and(7) of the Act.II.THE LABORORGANIZATION INVOLVEDTeamstersLocal Union No. 823, herein called the Union,is a labor organization within the meaningof Section 2(5) ofthe Act.III.THEALLEGED UNFAIR LABOR PRACTICESA.BackgroundThe General Counsel contends that Respondent dis-charged or "laid off" employees Mathis, Inman, andBildeau,on February 2, 1976, as a result of the unionactivitiesof those employees. Respondent asserts that itsactionsin that regard were economically motivated-. Also atissue iswhether Respondent, by its supervisor, Hatfield,created the impression of surveillance of a February 1,1976, unionmeeting.An initial organization meeting of Respondent's employ-ees was heldon Sunday, February 1, 1976, at the "Joint-and-a-Half," a local tavern. Respondent's truckdrivers,Stanley Mathis, John Bildeau, and JackieInman,attended.Also present at the meeting were truckdriversBoles andSlankard, the latterservingas a principal spokesman.' Onthe following morning, February 2, 1976, Respondent laidoff some 12 employees. Among the truckdrivers, Mathis,Bildeau,Inman,and Slankard2 were selected for layoff,while Ritz,Daniels,and Moss were retained.Boleswas alsoretained on that date, but left his employment some weekslater.The drivers laid off were the least senior employees inthe truckdriving department.B.SurveillanceThe Joint-and-a-Half is located alongside the roadnormally traveled by -Plant Manager Hatfield in commut-ing between his residence and the plant. Although theFebruary 1 meeting occurred on a Sunday, Hatfield wasseen on that day, driving a company truck, on the roadadjoining the tavern parking lot. Thus, employees Bildeauand Mathis observed Hatfield at 1 p.m., heading northtoward the plant,. Employee Turner testified that he sawHatfield driving south- at 1:05 p.m. Inman spotted Hatfieldat 1:30 p.m., heading south.Hatfield testified that he made two trips to the plant thatday, along his normal route, causing him to pass the Joint-and-a-Half. Thus, a sand mill was undergoing repair at theplant on that Sunday, and Hatfield briefly checked on theprogress of the work in the early morning and, again, at orabout noon. Although Hatfield was evasive and inconsis-tent in other portions of his testimony, I credit the foregoinguncontradicted explanation of his travels on February 1.That account is consistent with the further testimony ofBildeau,Mathis, Inman, and Turner that Hatfield, whenobserved, was driving at a normal speed and exhibitedneither awareness of, nor concern with, employee presenceat the tavern.While Hatfield testified that he made hissecond trip to the plant at or "about noon," and Bildeauand Mathis observed him driving in that direction at 1 p.m.,the inconsistency is not overwhelming, showing, at most,thatHatfield may have been mistaken with respect to theprecise time of his trip. The timing of the return trip, asobserved by Inman some 30 minutes later, coincides withHatfield's testimony that he stayed at the plant for a shortwhile before beginning the 3-mile trip back home. I am thusof the view that employee Turner, in testifying that he sawHatfield driving south (toward his home) at 1:05 p.m., wasmistaken. I think it's more likely that Turner observed thesame return trip seen by Inman at 1:30 p.m. Accordingly, Ifind that, on February 1, 1976, Hatfield was neitherengaged in surveillance, nor attempting to create theimpression that employee union activity was under surveil-lance. I conclude that the allegation that Respondentviolated Section 8(a)(1) in that regard must be dismissed.C.The DischargesAs noted, Mathis,Bildeau,and Inman were laid off ordischarged by Hatfield on the following morning, February2,1976, allegedly for lack of work. Other employees,including Slankard, were laid off for the same reason. Forthe reasons detailed below, I find that, while Respondenthad ample economic justification for its actions, themotivating consideration for the layoff of the truckdriverswas not economic, but, rather, their attendance at the unionmeeting onthe preceding day.Respondent's businesshas, traditionally, been subject toseasonal variations.The winter months are the slowest andthe amount of available work normally increases in thespring. In the past, Respondent has resorted to winterlayoffs of its nontruckdriver employees. However, Hatfield,whose decision it was to lay off the truckdrivers onFebruary 2, conceded on cross-examinationthat, in the 22years he has worked for Respondent, truckdrivers hadnever before been laid off for lack of work. Rather, whennecessary,itwasRespondent's practice to utilize thetruckdrivers for "odd jobs" and make-work, rather than tolay them off. Indeed, consistent with this longstandingpractice,Hatfield,in responseto employee inquiries inJanuary on the subject of layoffs, told, nontruckdrivers: "Idon't know, but if things don't pick up we are going to haveto do something." On the other hand, he assured thetruckdrivers that there would be no layoff.The layoff of February 2was sudden,without priorwarning, and effective immediately. While General Coun-sel'switnessesdid not substantially disputeHatfield'sassertionthat Respondent's actionswere justified bylack ofwork, this doesnot explainRespondent's sudden departurefrom itslongstandingpractice of retaining its truckdriversduring slack periods. Hatfield, in his testimony,suggestedthat the 1976economic slump was moresevere than thatiRespondent's remaining ttuckdnvers, Ritz, Moss, and Daniels, were notearlier been transferred to the sand null department, certain of Respondent'sin attendance.records reflect that Slankard was still a truckdnver on February 2 The2While Respondent adduced testimony to the effect that Slankard hadconflict need not be resolved herein. INDEPENDENT GRAVEL CO.which occurred in 1975. This suggestion is not supported bysales volumerecords, or other reliable proof.3Hatfield initially testified that he first heard about theFebruary 1 union meeting a day or two later, and that hewas unawareof that event on the morning of February 2when he effectuated the layoffs.-He also testified that henever learned the identity.of the employees who attendedthe meeting.However, Hatfield later conceded that, whenhe learned through the "grapevine" that the meeting hadoccurred, he was also informed of the names of theemployees who attended. Hatfield's own testimony, that helearned of the meeting a day or two after it occurred,permits the inference that he was aware of-it on the morningof February 2. In light of all the circumstances, I so infer.Hatfield's further testimony, denying specific knowledge asof the morning of February 2, is not credited.Perhapsmost damaging to Respondent's case is theundisputed fact that, within 8 days of the truckdriver layoff,Respondent hired another truckdriver, one Fred Luttrell.Luttrell was a recent retiree and, according to Hatfield, wasrehired upon request, pursuant to Respondent's policy ofrehiringretireeswho desire to come back to work. Accord-ing toHatfield, "I made work for him as a past employee."I am satisfied that Respondent did, in fact, have a policyof acceptingretireeswho desired to return to work.4Indeed, in hiring Luttrell during a slack period, andallowing him to perform odd jobs and "make-work,"Respondent acted in a manner perfectly consistent with itspolicy of at least 20 years; namely, to make work fortruckdrivers rather than lay them off during slow periods.That policy was effectively reannounced to the truckdriversseveralweeksbefore February 2, when Hatfield assuredthem that there would be no layoff that winter. The onlybreach in adherence to this policy occurred on February 2,1976,when three truckdrivers, who attended a unionmeeting the day before, were abruptly laid off.In view of my finding that, at the time of the layoffs,Respondent had knowledge of the union meeting and of theidentityof those who attended, its sudden one-timeabandonment of a policy adhered to for at least 20 years isadequately explained in onlyone manner;namely, as anaction inreprisal for the union activities of the laidoffdrivers. The suddeness of the event, its timing, the absenceof satisfactory explanation, and Respondent's subsequentaction with respect to Luttrell justify the conclusion, even inthe absence of specific evidence of union animus prior toFebruary 2, that Respondent, in laying off Inman, Mathis,and Bildeau, acted in response to their attendance at theFebruary 1 meeting. Accordingly, I fmd that the Respon-dent laid off those employees in violation of Section 8(a)(3)of the Act.53Respondent did place in evidence certain comparative data with respectto total hours worked by various employee classifications in 1976 and earlieryears. That document does not reveal the number of employees in eachclassification for the respective years, and, in some years,reflects vacationtime as hours workedMoreover,according to the testimony of RichardNorton,Respondent's office manager,Respondent's use of truckdnvers inother departments,during slack periods in prior years, is shown onRespondent's records as hours worked in the truckdnvmg department.4Hatfield was unable to recallanyother instance in which a retiree wasrehired at a time when other employees were on layoff status.5 1 have assigned no weight to the fact that, subsequent to the filing of theCONCLUSIONS OF LAW411.Respondent, Independent Gravel Company, is anemployer engaged in commerce and in operations affectingcommerce within the meaning of Section 2(2), (6), and (7)of the Act.2.Teamsters Local Union No. 823 is a labor organiza-tion within the meaning of Section 2(5) of the Act.3.By discharging Stanley L. Mathis, Jackie Inman, andJohnBildeau because they engaged in union activities,Respondent violated Section 8(a)(3) and (1) of the Act.4.The aforesaid unfair labor practices have a close,intimate, and substantial effect on interstate commercewithin the meaning of Section 2(6) and (7) of the Act.5.Respondent did not violate Section 8(a)(l) of-the Actby creating the impression of surveillance of employees'union activities.THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, I will recommend that it beordered to cease and desist therefrom, and that it berequired to take certain affirmative actions designed toeffectuate the purposes and policies of the Act. Therecommended Order shall provide that Respondent,interalia,offer reinstatement to Mathis, Inman, and Bildeau totheir former or substantially equivalent positions, and makethem whole for loss of earnings as provided in F.W.WoolworthCompany,90NLRB 289 (1950), andIsisPlumbing & Heating Co.,138 NLRB 716 (1962).Upon the foregoing findings of fact and conclusions oflaw, and pursuant to Section 10(c) of the Act, I make thefollowing recommended:ORDER6Respondent, Independent Gravel Company, Webb City,Missouri,its officers,agents, successors,and assigns, shall:1.Cease and desist from:(a)Discharging or in any other manner discriminatingagainst employees because of their union activities andsympathies.(b) In any like or related manner interfering with,restraining, or coercing its employees in the exer',ise of theirrights protected by Section 7 of the Act.2.Take the following affirmative actions necessary toeffectuate the policies of the Act:(a)Offer to Stanley L. Mathis, Jackie Inman, and JohnBildeau immediate and full reinstatement to their formerpositions or, in the event their former positions no longerexist,to substantially equivalent employment, withoutprejudice to their seniority or other rights previouslycharge in the instant matter, Respondent reinstated Mathis and Inman.Likewise,that evidence will not be considered in fashioning a recommendedremedy, but, rather, its impact will be left for analysis during the complianceperiod.6 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48of the Rules and Regulations,be adopted by the Board and become itsfindings, conclusions, and Order,and all objections thereto shall be deemedwaived for all purposes. 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDenjoyed,and make them whole for anyloss of payor otherbenefits sufferedby them byreason of the discriminationfound,in the manner described above in the section entitled" Remedy."(b) Preserve and, upon request,make available to theBoard or its agents, for examination and copying, allpayroll and other records necessary to analyze the amountof backpay due under the terms of this recommended order.(c) Post at Respondent's place of businessatWebb City,Missouri,copies of the attached notice marked"Appen-dix." 7 Copies of said notice,on forms providedby Regional7 In the eventthatthisOrder is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNationalLabor Relations Board" shall read "Posted Pursuant to a JudgmentDirector for Region 17, after being duly signed by arepresentative of Respondent, shall be posted immediatelyupon receipt thereof, and shall be maintained by the_Respondent for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to employeesare customarily placed. Reasonable steps shall-be taken by'the Respondent to insure that said- notices are not altered,defaced, or covered over by any other material.(d)Notify the Regional 'Director for, Region 17, inwriting,within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.of the UnitedStates Courtof AppealsEnforcingan Order of the NationalLaborRelations Board."